 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11   LIDA JANETH GAVIRIA          )           No. 2:20-cv-03806-AB (JDE)
                                  )
     PADGETT,                     )
12                                )           ORDER ACCEPTING REPORT
13                    Plaintiff,  )
                                              AND RECOMMENDATION OF
                                  )
14                 v.             )           UNITED STATES MAGISTRATE
                                  )           JUDGE
15   ANDREW SAUL, Commissioner of )
                                  )
     Social Security,             )
16                                )
                      Defendant.  )
17                                )
                                  )
18
19         In accordance with the Order Accepting Report and Recommendation
20   of United States Magistrate Judge filed herewith,
21         IT IS HEREBY ADJUDGED that the decision of the Commissioner of
22   Social Security is reversed and this matter is remanded for further
23   administrative proceedings consistent with the Report and Recommendation.
24
     Dated: June 29, 2021                  _____________________________
25
                                                ANDRÉ BIROTTE JR.
26
                                                United States District Judge
27
28
